SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 7, 2009 Optimal Group Inc. (Exact Name of Registrant as Specified in its Charter) Canada (State or Other Jurisdiction of Incorporation) 0-28572 98-0160833 (Commission File Number) (IRS Employer Identification No.) 3500 de Maisonneuve Blvd. West, 2 Place Alexis-Nihon, Suite 800 Montreal, Quebec, Canada H3Z 3C1 (Address of Principal Executive Offices, Including Zip Code) (514) 738-8885 (Registrant’s Telephone Number, Including Area Code) o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 140.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 2 ITEM 7.01 REGULATION FD DISCLOSURE On August 7, 2009, the Registrant issued a press release. A copy of the press release is attached hereto as Exhibit 99. The information furnished under Item 7.01 of this Current Report on Form 8-K, including Exhibit 99, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. The following Exhibit is furnished as part of this Report on Form 8-K: Exhibit Number Description of Exhibit 99 Press release dated August 7, 2009. 3 SIGNATURES: Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 7, 2009. Optimal Group Inc. (Registrant) By: /s/ Holden L. Ostrin Holden L. Ostrin Co-Chairman Exhibit Index Exhibit 99 Press Release datedAugust 7, 2009
